Title: To Thomas Jefferson from Samuel R. Demaree, 6 January 1802
From: Demaree, Samuel R.
To: Jefferson, Thomas


          
            Dear Sir,
            Harrodsburgh (Ky.) Jan. 6th. 1802
          
          Reflecting on the happy situation of America—that her Rulers are not inaccessable tyrants nor bloody despots; but patriots, friends of mankind, and of the unfortunate; examples to the world & patrons of science, I am emboldened to communicate a few of my wishes even to our chief Magistrate, which however defective in form and matter, I hope you will not attribute to any unworthy motive.
          For your satisfaction I would just inform you, I am the son of a poor but independent farmer; in the dispensations of divine Providence, I am nearly deprived of the use of my right arm which consequently prevents me from engaging in the peacible employment of husbandry, and almost forces me to seek the tempestous road of public life: which I will gladly do if I may be of service to my country.
          It must be painful to every patriot, to see the negligence and supineness of the youth here—how ignorance and vice triump over reason and knowledge! Pardon me if I entreat you, if possible, by some method or other to inspire my fellow-youth with application and virtue. I forbear saying anything about our masters lest for want of penetration I might mistake: but I would fain see them more concerned for the advancment of their pupils, and the improvement of science.
          I am particularly unfortunate in a way of procuring Books—No peculiar friend of extensive information to whom I might apply for direction in the purchasing of books—there are many branches of the sciences, and different authors have written on the same branch—so expensive that I cannot buy them all, and I know not which branch, and what author thereon, is preferable:—I therefore humbly request you to send me the names of those books which would make the cheapest and most useful library
   
   *What Authors on rhetoric, Logic, Philosophy, Astronomy &c by name, if you please, viz Simson’s or Barrow’s Euclid—S.R.D.

 for an individual citizen. From your extensive knowledge of books I was induced to apply to you, and from your goodness as a literary character I hope you will indulge me a little in this request. If you are so good as to take notice of this, I entreat you to add what directions and information you may think proper, and I will cheerfully attend to them: but if I have erred, (as I possibly may) and you should not think it worthy of attention, at least pardon me for intruding upon you thus—my intention I trust is philanthropic
          If you should grant my request I will rejoice, if not, I can but bemoan my ignorance and misfortune: yet I hope to remain a sincere patriot and admirer of your conduct hitherto and as long as it shall be worthy, which I hope will be untill you descend with honor to the grave
          Yours affectionately,
          
            Saml. R. Demaree
          
        